*1175OPINION.
Teammell:
The only issues involved in this proceeding are, first, that the respondent in his determination of the proposed deficiency allowed an insufficient amount for depletion, and, second, that the petitioner is entitled to include as cost of goods sold an amount rejoresenting lumber purchased in 1921 which through oversight of the person keeping the boobs was not entered on petitioner’s books in that year and not included in its cost of goods sold for that year.
The parties have stipulated that the depletion sustained by the petitioner was $8,529.18, and that amount should be deducted in recomputing the deficiency.
With reference to the other issue, the evidence shows that in 1921 the petitioner purchased lumber in the amount of $2,392. The invoice for this lumber as well as the lumber was received in 1921, but through oversight the cost thereof was not entered on the petitioner’s books in that year. The amount should be included in determining the cost of goods sold in 1921.

Judgment will be entered on 10 days’ notice, under Rule 50.